DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 31st, 2021 has been entered.

Status of Claims
This Office Action is in response to the R.C.E. and amendment filed on August 31st, 2021 for application no. 16/429,598 filed on June 3rd, 2019. Claims 1-2, 4-9 and 11-31 are pending. In the present amendment, claims 1, 5, 8-9, 15, 17 and 22 are amended, claims 26-31 are new, and claims 3 and 10 are canceled.

Claim Objections
	Regarding Claim 1 (line 8), please change the recitation of “on the respective spindle” to - - on [[the]] a respective spindle - - to establish antecedent basis.

	Regarding Claim 1 (lines 16-17), please change the recitation of “the stepped transition disposed within the first portion of the planet carrier” to - - the stepped transition disposed within a first portion of the planet carrier - - to establish antecedent basis.

	Regarding Claim 1 (line 19), please change the recitation of “the respective planet gear” to - - [[the]] a respective planet gear - - to establish antecedent basis.

	Regarding Claim 29 (preamble), please change the recitation of “The planetary gearset of claim 28” to - - The transmission component of claim 28 - - as this feature is previously referred to in claim 29 (preamble).

Claim Interpretation
	Regarding Claims 1, 8 and 17, the recited terms “disposed within” are interpreted as located inside of the carrier mounting members. This includes components that are located axially offset and radially inside of the carrier mounting members. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-11, 13, 15, 17-20, 26, 28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 10,054,216).

Regarding Claim 1, Johnson teaches a planetary gearset (Abstract - “A method for assembling a carrier subassembly for use with a planetary gear train”), comprising: 
a sun gear (col. 2, line 48 - “Though not shown in FIGS. 1 thru 4, a sun gear, located to the left of the planetary gear 136 in FIG. 4, would mesh with the planetary gear 136”) rotatable about a central axis; 
a planet carrier (Fig. 4, “carrier member” 102) rotatable about the central axis and including a first mounting member (“bore” 104) spaced apart from a second mounting member (“bore” 106), 
the planet carrier (Fig. 1, 102) including a central aperture (“large central bore” 112) for receiving the sun gear and a plurality of radial cavities (there are four radial cavities disposed between 106 and 104 in Fig. 1) spaced radially outwardly from the central axis (see Fig. 1), 
the plurality of radial cavities (between 106 and 104 in Fig. 1) defined between the first (104) and second (106) mounting members; and 
a plurality of planet gears (Fig. 4, “planetary gear” 136) individually supported in a respective radial cavity of the planet carrier (102), 
each of the plurality of planet gears (136) supported on a respective spindle (“axle” 130) axially extending between the first (104) and second (106) mounting members of the planet carrier (102), 
the spindle (130) extending continuously from a first end (“flange” 142) to a second end (“shaft” 140), 
the first end (142) of the spindle (130) including a first portion having a first diameter (see Examiner Fig. 1 below) and coupled to the first mounting member (104) through an interference fit connection with a corresponding aperture of the first mounting member (104; col. 1, line 24 - “An interference fit is often providing between the inner surface of a bore and various components such as the planetary axle” and col. “FIG. 4 illustrates the final step of assembling the axle 130 into the carrier member 102 wherein the flange 142 of the axle 130 is inserted into the upper bore 104 of the carrier member 102 and the shaft 140 of the axle 130 is inserted into the lower bore 106 of the carrier member 102. These insertion steps are usually accomplished using a pressing operation to overcome the friction inherent when press fitting one member into the aperture of another member”), 
the second end (140) of the spindle (130) having a second diameter (see Examiner Fig. 1) and coupled to the second mounting member (106) through an interference fit connection with a corresponding aperture of the second mounting member (106; see col. 1, line 24 and col. 2, line 40), 
the first diameter larger than the second diameter (see Examiner Fig. 1) to define a stepped transition between the first and second diameters (see Examiner Fig. 1), the stepped transition disposed within the first portion of the planet carrier (radially disposed inside of 104); and
a plurality of bearings (“bearings” 134, 134’), 
each bearing (134, 134’) supported on the respective spindle (130) and supporting the respective planet gear (136), 
each bearing (134, 134’) being spaced from a respective first portion of the respective spindle (130 via the inner bearing races seen in Fig. 4).

    PNG
    media_image1.png
    364
    866
    media_image1.png
    Greyscale

Examiner Fig. 1 - Fig. 4 of Johnson

Regarding Claim 6, Johnson teaches the planetary gearset of claim 1, wherein the spindle (Fig. 4, 130) further includes a first axially extending region (axial portion of 140) having the second diameter (see Examiner Fig. 1), 
the bearing (134, 134’) supported for rotation on the first region (140) of the spindle (130). 

Regarding Claim 7, Johnson teaches the planetary gearset of claim 1, 
wherein the first mounting member (Fig. 1, 104) is coupled to (see Fig. 1) the second mounting member (106).
 
Regarding Claim 8, Johnson teaches a rotatable transmission component (Fig. 1, 102), comprising: 
a base (Fig. 4, 102) having a first mounting member (104) and a second mounting member (106) spaced apart from the first mounting member (104), 
the first (104) and second (106) mounting members configured to rotate together about a central axis;
a spindle (130) extending axially between the first (104) and second (106) mounting members, 
the spindle (130) extending continuously from a first end (142) to a second end (140), 
the first end (142) of the spindle (130) including a first portion having a first diameter (see Examiner Fig. 1) and coupled to the first mounting member (104) through an interference fit connection with a corresponding aperture of the first mounting member (104; see col. 1, line 24 and col. 2, line 40), 
the second end (140) of the spindle (130) having a second diameter (see Examiner Fig. 1) and coupled to the second mounting member (106) through an 
the first diameter larger than the second diameter (see Examiner Fig. 1), 
the spindle (130) defining a stepped transition between the first and second diameters (see Examiner Fig. 1), 
the stepped transition disposed within the first mounting member (radially disposed inside of 104),
wherein an axial location of the spindle (130) between the first (104) and second mounting (106) members is maintained only by the interference fit connections between the spindle (130) and the first (104) and second (106) mounting members (see col. 1, line 24 and col. 2, line 40); and
a bearing (134, 134’) supported on the spindle (130), 
the bearing (134, 134’) being in a non-overlapping relationship with the first portion (see arrangement in Examiner Fig. 1).
  
Regarding Claim 9, Johnson teaches the transmission component of claim 8, 
the spindle (Fig. 4, 130) further includes a first axially extending region (axial portion of 142) having the first diameter (see Examiner Fig. 1), 
a second axially extending region (axial portion of 140) having the second diameter (see Examiner Fig. 1), and 
the stepped transition in a region (the section between 140 and 142) between the first (142) and second regions (140).
  
Regarding Claim 11, Johnson teaches the transmission component of claim 9, 
wherein an axial length of the first region (Fig. 4, 142) is shorter than an axial length of the second region (140). 
 
Claim 13, Johnson teaches the transmission component of claim 8, 
wherein the first mounting member (Fig. 4, 104) includes a first side (interior portion) and a second side (exterior portion) opposite the first side of the first mounting member (104), 
the first and second sides of the first mounting member (104) face away from one another (see Fig. 4); 
the second mounting member (106) includes a first side (exterior portion) and a second side (interior portion) opposite the first side of the second mounting member (106), 
the first and second sides of the second mounting member (106) face away from one another (see Fig. 4); 
the first end (142) of the spindle (130) is positioned intermediate the first side (interior portion) and the second (exterior portion) side of the first mounting member (104); and 
the second end (140) of the spindle (130) is positioned intermediate the first side (exterior portion) and the second (interior portion) side of the second mounting member (106).
 
Regarding Claim 15, Johnson teaches the transmission component of claim 8, 	wherein the corresponding apertures of the first (Fig. 1, 104) and second (106) mounting members comprise through holes (between 104 and 106) extending through a respective one of the first (104) and second (106) mounting members. 

Regarding Claim 17, Johnson teaches a method of assembling a rotatable transmission component (Abstract - “A method for assembling a carrier subassembly”), the method comprising:  24 US. 12249580 1.01AT-P1801 1-US

the first (104) and second (106) mounting members each including an aperture (see Fig. 1), the respective apertures being coaxial (see Fig. 1); 
providing a spindle (step seen in Fig. 2, 130) extending continuously from a first end (142) to a second end (140), 
the first end (142) having a first diameter including a second portion (“1st Portion” seen in Examiner Fig. 1) and the second end (140) having a second diameter (see Examiner Fig. 1),
the first diameter larger than the second diameter (see Examiner Fig. 1), 
the spindle (130) defining a stepped transition between the first and second diameters (see Examiner Fig. 1);
providing a bearing (134, 134’) having a bearing aperture (“bore” 132, 132’) therethrough; 
passing the second end (140; step seen in Fig. 2) of the spindle (130) through the aperture (104) of the first mounting member (104) along a spindle insertion axis (see arrow in Fig. 2);
passing the second end (140) of the spindle (130) through the bearing aperture (132, 132’; step seen in Fig. 3);
inserting the first end (142; step seen in Fig. 4) of the spindle (130) into the aperture (104) of the first mounting member (104) to a first insertion depth such that the first end (142) of the spindle (130) is coupled to the first mounting member (104) through a first interference fit connection with the aperture (104) of the first mounting member (104; see col. 1, line 24 and col. 2, line 40); and 
inserting the second end (140; step seen in Fig. 4) of the spindle (130) into the aperture (106) of the second mounting member (106) to a second insertion depth such 
the stepped transition disposed within the first mounting member (radially disposed inside of 104), such that a portion of the first end (142) defining the first interference fit connection is spaced from the bearing (134, 134’ via the inner bearing races seen in Fig. 4) after the step of inserting the first end (142). 

Regarding Claim 18, Johnson teaches the method of claim 17, 
wherein the first (Fig. 4, 104) and second (106) insertion depths are establishable only by the interference fit connection between the spindle (130) and the respective aperture (104, 106) of the first (104) and second (106) mounting members (see col. 1, line 24 and col. 2, line 40).

Regarding Claim 19, Johnson teaches the method of claim 17, 
wherein the first mounting member (Fig. 1, 104) is immovable relative to the second mounting member (106) prior to the passing and inserting steps (see Fig. 1).
 
Regarding Claim 20, Johnson teaches the method of claim 17, 
further comprising inserting a planet gear (136; step seen in Fig. 2) along a planet gear insertion axis intermediate the first (104) and second (106) mounting members and passing the first end (142) of the spindle (130) through the planet gear (step seen in Fig. 3) prior to the inserting the first end (142) of the spindle (130) step (step seen in Fig. 2), 
the planet gear insertion axis perpendicular to the spindle insertion axis (see Figs. 1 and 4).

Claim 26, Johnson teaches the planetary gearset of claim 1, 
wherein an entirety of a nearest bearing (Fig. 4, 134) of the plurality of bearings (134, 134’) is spaced from (via the bearing race seen in Fig. 4) the stepped transition of each respective spindle (130; see Examiner Fig. 1).
 
Regarding Claim 28, Johnson teaches the transmission component of claim 8, 
wherein an entirety of the bearing (Fig. 4, 134) is spaced from (via the bearing race seen in Fig. 4) the stepped transition of the spindle (130; see Examiner Fig. 1). 
 
Regarding Claim 30, Johnson teaches the method of claim 17, 
wherein an entirety of the bearing (Fig. 4, 134) is spaced from (via the bearing race seen in Fig. 4) the stepped transition of the spindle (130; see Examiner Fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 10,054,216), in view of Pierce at al. (US 2014/0243144), hereinafter Pierce.

Regarding Claim 2, Johnson teaches the planetary gearset of claim 1. 
Johnson does not teach “wherein a material hardness of the spindle is uniform from the first end to the second end”.
“hardened pinion shaft” 8) is uniform from a first end (left) to a second end (right; [0017] - “The pinion shaft 8 is formed from steel that is preferably through hardened to a Rockwell hardness between 58-64. The pinion shaft 8 is fully heat treated and tempered”).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to include the through hardening process taught by Pierce in the planetary gearset taught by Johnson, such that “wherein a material hardness of the spindle is uniform from the first end to the second end”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of fully heat treating the spindle taught by Johnson and “reduce the manufacturing costs associated with producing the pinion shaft” (Pierce, [0005]).

Regarding Claim 14, Johnson teaches the transmission component of claim 8. 
Johnson does not teach “wherein a material hardness of the spindle intermediate the first and second ends is the same as a material hardness of the first and second ends”.
Pierce teaches wherein a material hardness of a spindle (Fig. 2, 8) intermediate a first (left) and a second end (right) is the same as a material hardness of the first (left) and second ends (right; see [0017]).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to include the through hardening process taught by Pierce in the transmission component taught by Johnson, such that “wherein a material hardness of the spindle intermediate the first and second ends is the same as a material hardness of the first and second ends”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of fully heat treating the spindle taught by Johnson and “reduce the manufacturing costs associated with producing the pinion shaft” (Pierce, [0005]).

Claims 4-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 10,054,216), in view of Morlo (US 2010/0313408).

Regarding Claim 4, Johnson teaches the planetary gearset of claim 1. 
Johnson does not teach “wherein each of the respective spindles includes an axially extending passageway”.
Morlo teaches a spindle (Fig. 1, “pin” 1) includes an axially extending passageway (4, [0014] - “A longitudinal bore 4 is coaxial with the longitudinal axis 1a and a transverse bore 5 for supplying oil to bearing points of the planetary gears, which are not shown, are arranged in the planetary pin 1”).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to include the lubrication passageway taught by Morlo in the planetary gearset taught by Johnson, such that “wherein each of the respective spindles includes an axially extending passageway”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of “supplying oil to bearing points of the planetary gears” (Morlo, [0014]).

Regarding Claim 5, Johnson teaches the planetary gearset of claim 1. 
Johnson does not teach “wherein each of the respective spindles includes a passageway extending axially along a length of the spindle from proximate either of the first or second ends, the passageway configured to supply a lubricant to the respective planet gear”.
“A longitudinal bore 4 is coaxial with the longitudinal axis 1a and a transverse bore 5 for supplying oil to bearing points of the planetary gears, which are not shown, are arranged in the planetary pin 1”).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to include the lubrication passageway taught by Morlo in the planetary gearset taught by Johnson, such that “wherein each of the respective spindles includes a passageway extending axially along a length of the spindle from proximate either of the first or second ends, the passageway configured to supply a lubricant to the respective planet gear”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of “supplying oil to bearing points of the planetary gears” (Morlo, [0014]).

	Regarding Claim 12, Johnson teaches the transmission component of claim 9. 
	Johnson does not teach “wherein the first region is contained wholly within the corresponding aperture of the first mounting member”.
	Morlo teaches a first region (Fig. 1, 1) is contained wholly within a corresponding aperture (3) of a first mounting member (3, [0006] - “After being fixed in place, which is carried out by means of a suitable stamp to be advanced in axial direction, there is no further need for deburring, since the front face of the pin ends flush with the outer surface of the disk”).
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide a flush spindle as taught by Morlo in the transmission component taught by Johnson, such that “wherein the first region is contained wholly within the corresponding aperture of the first mounting member”, as one of ordinary skill in the art would have recognized that the result of doing so would have been predictable, and have the obvious advantage of providing a simplified manufacturing process by removing the unnecessary step of deburring the spindle taught by Johnson.

	Claims 21-23, 27, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 10,054,216), in view of Mizuta (US 5,593,362).

Regarding Claim 21, Johnson teaches the planetary gearset of claim 1. 
Johnson does not teach “further comprising thrust washers positioned at each axial end of each respective planet gear, the thrust washers positioned to axially retain the bearing supported by the planet gear”.
Mizuta teaches thrust washers (Fig. 1, “pinion washer” 5) positioned at each axial end of a planet gear (“pinion gear” 3), 
the thrust washers (5) positioned to axially retain a bearing (“needle bearings” 4) supported by the planet gear (3).
Mizuta also teaches “a pinon washer disposed between each end face of the pinion gear and the carrier body and mounted on the pinion shaft for supporting thrust load of the pinion gear” (Abstract).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to include the thrust washers taught by Mizuta in the planetary gearset taught by Johnson, such that “further comprising thrust washers positioned at each axial end of each respective planet gear, the thrust washers positioned to axially retain the bearing supported by the planet gear”, as one of ordinary skill in the art would have recognized that the result of the combination would have been 

Regarding Claim 22, Johnson and Mizuta teach the planetary gearset of claim 21, 
Johnson does not teach “wherein the first portion of the spindle having the first diameter is spaced from the thrust washers, whereby the first portion of the spindle having the first diameter does not functionally interact with the bearing”.
Mizuta teaches a portion (left and right ends) of a spindle (Fig. 1, “pinion shaft” 2) having a first diameter that is spaced from the thrust washers (5), 
whereby the portion (left and right ends) of the spindle (2) having the first diameter does not functionally interact with a bearing (4; see arrangement in Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide thrust washers in the same configuration taught by Mizuta when combining them with the planetary gearset taught by Johnson, such that “wherein the first portion of the spindle having the first diameter is spaced from the thrust washers, whereby the first portion of the spindle having the first diameter does not functionally interact with the bearing”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of supporting the thrust load of the planet gears taught by Johnson.
 
Regarding Claim 23, Johnson and Mizuta teach the planetary gearset of claim 21. 
Johnson does not teach “wherein the bearing is one of a no caged roller bearing and a loose needle roller bearing”.
“needle bearings” 4).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to substitute the caged needle bearings taught by Johnson with the loose needle bearings taught by Mizuta, such that “wherein the bearing is one of a no caged roller bearing and a loose needle roller bearing”, as one of ordinary skill in the art would have recognized that the result of the substitution would have been predictable, and have the obvious advantage of reducing the complexity of the components required to rotatably support the planet gears taught by Johnson.

Regarding Claim 27, Johnson teaches the planetary gearset of claim 26, 
Johnson does not teach “further comprising a thrust washer disposed in the space between the stepped transition and the nearest bearing”.
Mizuta teaches a thrust washer (Fig. 1, 5) disposed in a space between a carrier mounting member (1) and a bearing (4).
Mizuta also teaches “a pinon washer disposed between each end face of the pinion gear and the carrier body and mounted on the pinion shaft for supporting the thrust load of the pinion gear” (col. 2, line 21).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to include the thrust washer taught by Mizuta between the carrier body and planet gear taught by Johnson, such that “further comprising a thrust washer disposed in the space between the stepped transition and the nearest bearing”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of supporting the thrust load of the planet gear taught by Johnson.

Regarding Claim 29, Johnson teaches the planetary gearset of claim 28, 
“further comprising a thrust washer disposed in the space between the stepped transition and the bearing”.
Mizuta teaches a thrust washer (Fig. 1, 5) disposed in a space between a carrier mounting member (1) and a bearing (4).
Mizuta also teaches “a pinon washer disposed between each end face of the pinion gear and the carrier body and mounted on the pinion shaft for supporting the thrust load of the pinion gear” (col. 2, line 21).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to include the thrust washer taught by Mizuta between the carrier body and planet gear taught by Johnson, such that “further comprising a thrust washer disposed in the space between the stepped transition and the bearing”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of supporting the thrust load of the planet gear taught by Johnson.

Regarding Claim 31, Johnson teaches the method of claim 30, 
Johnson does not teach “wherein a thrust washer is disposed in the space between the stepped transition and the bearing”.
Mizuta teaches a thrust washer (Fig. 1, 5) disposed in a space between a carrier mounting member (1) and a bearing (4).
Mizuta also teaches “a pinon washer disposed between each end face of the pinion gear and the carrier body and mounted on the pinion shaft for supporting the thrust load of the pinion gear” (col. 2, line 21).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to include the thrust washer taught by Mizuta between the carrier body and planet gear taught by Johnson, such that “wherein a thrust washer is disposed in the space between the stepped transition and the bearing”, 

Response to Arguments
The Applicant's arguments filed August 31st, 2021 are in response to the Office Action mailed April 22nd, 2021 and the interview conducted on June 10th, 2021. The Applicant's arguments have been fully considered.
	Regarding Claim 17, Applicant’s amendment has clarified the invention. As such, the relevant 112(b) rejections previously indicated in the latest Office Action are withdrawn.
	Regarding Claims 1, 8 and 17, Applicant’s argument that “Johnson does not include any stepped transition which is disposed within a portion of the planet carrier in the manner specified in claim 1” (p. 9) is not persuasive. Johnson clearly teaches a stepped transition radially disposed inside of a planet carrier (Fig. 4, 104). Applicant must recite an axial boundary between the stepped transition and the planet carrier. For these reasons, claims 1-2, 4-9 and 11-31 stand rejected as presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074.  The examiner can normally be reached on M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659